Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered December 12, 2005, convicting defendant, after a jury trial, of rape in the first degree, criminal sexual act in the first degree, and two counts of sexual abuse in the first degree, and sentencing him to an aggregate term of 21 years, unanimously reversed, on the law, and the matter remanded for a new trial.
The trial court erred in precluding the defense from investigating the complainant’s prior claims of molestation by her doctors. If proven to be false, these claims could have been used to challenge the mentally ill witness’s veracity as to her account of what happened here (see People v Hunter, 11 NY3d 1 [2008]). Under the facts of this case, this error cannot be deemed harmless. Concur—Friedman, J.P., Catterson, Acosta, DeGrasse and Abdus-Salaam, JJ.